Case 1:18-cv-24190-RS Document 140 Entered on FLSD Docket 10/26/2020 PageHH
                                                                          1 of 6
            USCA11 Case: 19-12439 Date
                                   (1 ofFiled:
                                         2) 10/26/2020 Page: 1 of 1
                                                                                    Oct 26, 2020
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                  MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                           October 26, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-12439-CC
  Case Style: William Fuller, et al v. Joe Carollo
  District Court Docket No: 1:18-cv-24190-RS

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Jenifer L. Tubbs
  Phone #: 404-335-6166

  Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:18-cv-24190-RS Document 140 Entered on FLSD Docket 10/26/2020 Page 2 of 6
            USCA11 Case: 19-12439 Date
                                   (2 ofFiled:
                                         2) 10/26/2020 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                                  For the Eleventh Circuit
                                      ______________

                                           No. 19-12439
                                          ______________

                                      District Court Docket No.
                                         1:18-cv-24190-RS

  WILLIAM O. FULLER,
  MARTIN A. PINILLA, II,

                                                     Plaintiffs - Appellees,

  versus

  JOE CAROLLO,

                                                     Defendant - Appellant,

  JOHN DOES 1-10,
  et al.,

                                              Defendants.
                        __________________________________________

                        Appeal from the United States District Court for the
                                   Southern District of Florida
                        __________________________________________

                                            JUDGMENT

  It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
  entered as the judgment of this Court.

                                    Entered: September 25, 2020
                          For the Court: DAVID J. SMITH, Clerk of Court
                                       By: Djuanna H. Clark




   ISSUED AS MANDATE: October 26, 2020
Case 1:18-cv-24190-RS Document 140 Entered on FLSD Docket 10/26/2020 Page 3 of 6
                Case: 19-12439 Date Filed:
                                    (1 of 5)
                                           09/25/2020 Page: 1 of 4



                                                                    [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 19-12439
                            ________________________

                         D.C. Docket No. 1:18-cv-24190-RS



  WILLIAM O. FULLER,
  MARTIN PINILLA,

                                                                Plaintiffs-Appellees,
                                        versus

  JOE CAROLLO,

                                                               Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                            _______________________

                                (September 25, 2020)

  Before WILLIAM PRYOR, Chief Judge, TJOFLAT and HULL, Circuit Judges.

  WILLIAM PRYOR, Chief Judge:

        Joe Carollo, a Miami City Commissioner, appeals from an order that Carollo

  says denied him qualified immunity. But the district court granted Carollo’s

  motion to dismiss and granted the plaintiffs, Miami businessmen William Fuller
Case 1:18-cv-24190-RS Document 140 Entered on FLSD Docket 10/26/2020 Page 4 of 6
                Case: 19-12439 Date Filed:
                                    (2 of 5)
                                           09/25/2020 Page: 2 of 4



  and Martin Pinilla, leave to amend their complaint. That order is not appealable.

  We dismiss Carollo’s appeal for lack of jurisdiction.

        Fuller and Pinilla allege that Carollo violated their rights to freedom of

  speech and association under the First Amendment by retaliating against them for

  their support of one of Carollo’s political opponents. They sued Carollo and others,

  see 42 U.S.C. § 1983, and the case was referred to a magistrate judge for pretrial

  proceedings. Carollo and other defendants not party to this appeal moved to

  dismiss the complaint for failing to state a claim. Carollo’s motion sought

  dismissal of the complaint based, in part, on qualified immunity.

        The magistrate judge recommended dismissing Fuller and Pinilla’s

  complaint with leave to amend based on problems with the scope of the requested

  relief. Because the magistrate judge recommended dismissing with leave to amend,

  she also reviewed the other arguments presented in the motions to dismiss,

  including Carollo’s argument for qualified immunity. The magistrate judge

  concluded that Carollo was not entitled to qualified immunity because his alleged

  conduct violated clearly established law.

        The district court adopted the magistrate judge’s report and granted the

  motions to dismiss, with leave for Fuller and Pinilla to amend. The district court

  also ordered that “Defendant Carollo’s Motion to Dismiss [be] DENIED as to




                                              2
Case 1:18-cv-24190-RS Document 140 Entered on FLSD Docket 10/26/2020 Page 5 of 6
                Case: 19-12439 Date Filed:
                                    (3 of 5)
                                           09/25/2020 Page: 3 of 4



  qualified immunity for the reasons detailed in the Report and Recommendation.”

  But given the dismissal of the complaint, that language had no effect.

        We have no choice but to sua sponte dismiss this appeal for lack of

  jurisdiction. “[T]he existence of appellate jurisdiction in a specific federal court

  over a given type of case is dependent upon authority expressly conferred by

  statute.” Carroll v. United States, 354 U.S. 394, 399 (1957). Carollo argues that we

  have jurisdiction because “a district court’s denial of a claim of qualified

  immunity, to the extent that it turns on an issue of law, is an appealable ‘final

  decision’ within the meaning of 28 U.S.C. § 1291.” Mitchell v. Forsyth, 472 U.S.

  511, 530 (1985). But the district court did not enter an appealable order denying

  Carollo qualified immunity. The district court instead dismissed Fuller and

  Pinilla’s complaint and granted them leave to amend it.

        So a different finality rule applies: “[A]n order dismissing a complaint with

  leave to amend within a specified time becomes a final judgment if the time

  allowed for amendment expires . . . .” Auto. Alignment & Body Serv., Inc. v. State

  Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719–20 (11th Cir. 2020). The district

  court gave Fuller and Pinilla until June 28, 2019, to file an amended complaint. But

  Carollo filed his notice of appeal on June 26, two days before the order granting

  Fuller and Pinilla leave would have become final. And there is no later judgment

  that could have cured Carollo’s premature notice of appeal. Fuller and Pinilla did



                                             3
Case 1:18-cv-24190-RS Document 140 Entered on FLSD Docket 10/26/2020 Page 6 of 6
                Case: 19-12439 Date Filed:
                                    (4 of 5)
                                           09/25/2020 Page: 4 of 4



  in fact amend their complaint within the time allowed by the district court; on June

  28 they filed a new pleading entitled “Second Amended Complaint.” And on

  August 19, 2019, the district court stayed the proceedings on the Second Amended

  Complaint pending this appeal. Because Carollo did not appeal from a final order

  of the district court, we lack jurisdiction under section 1291. And no other statute

  provides us with jurisdiction over the appeal.

        We DISMISS the appeal.




                                            4
